DETAILED ACTION
Claims 1-2 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph 0006, p. 4, l. 7 recites “is moved is moved”, one “is moved” should be deleted.   
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, ll. 4-5 recites “a presser bar”, however, “a presser bar” is already recited in line 3 such that it is unclear if a second presser bar is being claimed or if the same presser bar is being referred to.  For examination purposes “a presser bar” in lines 4-5 will be interpreted as “the presser bar”. 

Claim 1, line 11-12 recites “on the upper side of the lower feed dog”.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, this language creates confusion as it appears from the claim that the upper feed mechanism is on the lower feed dog, when in fact the upper feed mechanism is above the lower feed dog.  The examiner has interpreted “one the upper side of” as “above”. 
Claim 1, lines 12-13 recite “an upper feed dog arranged on the rear side of a needle location point”.  There is insufficient antecedent basis for “the rear side of a needle location point”.  A rear side is recited in line 10, however this recitation refers to the entire sewing machine and not a particular component.  The examiner is interpreting the claim as requiring the upper feed dog to be behind the needle location point, toward the rear side. 
Claim 1, line 17 recites “it”.  It is unclear to what “it” refers.  Does “it” refer to a feed driving unit, or the upper feed dog?

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative 
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1, 2 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Morimoto et al. (JP2013052122) or, in the alternative, under 35 U.S.C. 103 as obvious over Morimoto et al. (JP2013052122) in view of Zeier (US 2266140).
Regarding claim 1, Morimoto includes a sewing machine (sewing machine body 90, see Fig. 1) with a needle plate (needle plate 96); a presser bar (presser bar 91); a presser spring (pressing spring 91) configured to apply a force to a presser bar toward a lower side; a presser main body (cloth holding unit α) fixed to the presser bar, and comprising a presser (presser piece 10) that presses a sewing target; a lower feed dog (lower feed dog 99) arranged on the lower side of the presser, and configured to protrude upward from the needle plate (96), and to feed the sewing target toward a rear side; an upper feed mechanism (upper feed mechanism 3) arranged on the upper side of the lower feed dog (99), comprising an upper feed dog (upper feed dog 30) arranged on the rear side of a needle location point (extends both in front of and behind the needle, see Figs. 6A-D), and configured to be operated so as to feed the sewing target toward the rear side by the upper feed dog and the lower feed dog (feeds in direction S, para. 0022); a feed driving unit (feed drive unit 7) configured to drive the upper feed dog (30) such that it performs an upper feeding operation; and a spring presser release mechanism (cam 71, arm 565, rod holding 537, spring receiver 541, spring base release 538, bell crank 542, transmission link 547) mounted on the presser bar (91) and configured to be moved relatively to the presser bar, and comprising a transmission member (spring base release 538) that transmits the force applied by the presser spring (92) to the presser bar (91), wherein, when the lower feed dog (99) comes in contact 
In alternate view, Morimoto does not explicitly describe wherein a moving distance of the transmission member controlled by the spring presser release mechanism with respect to the presser bar is set to be the same as a protrusion height of the lower feed dog that protrudes upward from the needle plate.  
In the present application the admitted prior art (the Examiner utilizes the publication for ease of viewing) is discussed in paragraphs 0063 through 0070 including the differences between the prior art and the present application.  With respect to the particular movement amount L of the present application is achieved by positioning the coupling pin 89 approximately 0.7 mm higher than the comparison prior art.  Therefore, 
In related art for sewing machines, Zeier describes a similar sewing machine that includes upper and lower feed dogs.  Furthermore, Zeier describes that “the amount of elevation of the presser-foot and feed-dog may be varied to compensate for material of various thicknesses” and that the height of the presser-foot and feed-dog are raised is adjustable (col. 4, ll. 45-54).  
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the sewing machine of Morimoto to include adjustable heights of the upper feed dog and presser foot, which would therefore correspond to the height to which they are raised, which would include heights of 0.7 mm, in order to accommodate different materials of different thicknesses (Zeier, col. 4, ll. 45-54).
Regarding claim 2, the sewing machine of Morimoto, or alternatively of Morimoto as modified includes wherein the upper feed mechanism (3) is coupled to the presser main body (cloth holding unit α) such that the upper feed mechanism (3) and the presser main body (α) are configured as a unit (see, e.g., Fig. 2), wherein the upper feed mechanism (3) comprises a feed coupling portion (connecting groove 53) detachably coupled to the feed driving unit (7), and wherein the presser main body (α) comprises a presser fixing portion (upper feed foot support 40) detachably fixed to the presser bar (91).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references are cited that include machines with adjustable foot and/or upper feed dog heights and distances. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PATRICK J. LYNCH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA L HOEY/Primary Examiner, Art Unit 3732